Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the applicant’s communication filed on 02/23/2022, wherein: Claims 1, 4 and 6-11 are pending.  Claims 1, 4 and 6 have been amended.  Claims 2-3 and 5 have been canceled by the Applicant.  Claims 7-11 are new.  
Claim Interpretation
1.	Claim Interpretation under 35 U.S.C. 112(f) for claims 1-5 has been withdrawn since Applicant has amended the claims 1 and 4 and canceled claims 2-3 and 5.    
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 7-11 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
	New independent claim 7 recites the underlined limitations: “the terminal device including……a controller programmed to control the display to display the determined advertisement information”.  The scope of the invention in this limitation is indefinite/unclear because it appears to be inconsistent meaning with the Applicant’s specification publication US 2020/0286129 A1.  Applicant’s specifications paras 0021-0023, 0031, 0033-0034 and 0036 of figs. 2-4 respectively indicate:   
[0021] The user terminal devices 16 are smartphones, smart speakers, or the like, and are connected to the server device 40 through the network. The user terminal devices 16 can execute an application program for using the service to be provided by the providing vehicle 10. 
[0022] For example, in a case where the service to be provided by the providing vehicle 10 is the pizza sales service, the user terminal devices 16 can output advertise­ment information "Will you order a pizza?" of the providing vehicle 10 and can place an order to the providing vehicle 10 for a pizza. The user terminal devices 16 function as advertisement distribution destination terminals of the ser­vice. 
[0023] The server device 40 receives the order for the service to be provided by the providing vehicle 10 and outputs advertisement information relating to the service to the user terminal devices 16. The server device 40 may sell a right to distribute the advertisement information to the user terminal devices 16 to a service provider of the providing vehicle 10.
[0031] The decision unit 44 decides advertisement infor­mation to be output to the user terminal device 16 based on the positional information and/or the scheduled route infor­mation of the providing vehicle 10 and advertisement infor­mation to be output to the displays 14. The advertisement information to be output to the user terminal devices 16 is to prompt the use of the service, and in a case of the pizza sales service, is output, for example, like "A pizza will be dis­tributed at 12:00, and will you order a pizza?". The decision unit 44 derives an area where the providing vehicle 10 can provide the service based on the positional information or the scheduled route information of the providing vehicle 10 and outputs the advertisement information to the user ter­minal devices 16 in the providable area. With this, it is possible to advertise the service to customers within a range in which the providing vehicle 10 can provide the service.
[0033] A timing of advertisement distribution may be every one hour, every several hours, or twice in the after­noon and evening. The advertisement information is distrib­uted to the user terminal devices 16 about twice a day. The decision unit 44 generates a list of user terminal devices 16, to which the advertisement information of the providing vehicle 10 is distributed, from a plurality of user terminal devices 16 positioned in an area where the providing vehicle 10 can provide the service.
[0034] The decision unit 44 generates the list of the user terminal devices 16, to which the advertisement information of the providing vehicle 10 is distributed, based on the scheduled route information of the providing vehicle 10 and the positional information of the user terminal devices 16. For example, the decision unit 44 distributes the advertise­ment information with priority to the user terminal devices 16 positioned near the scheduled route of the providing vehicle 10.
[0036] The decision unit 44 derives a providable area, in which the service can be provided, based on the scheduled route 59 of the providing vehicle 10. In a case where the pizza sales service is provided, the decision unit 44 excludes the first area 62 and the second area 64 near a current position in relation to the cooking time of a pizza, derives the third area 66 and the fourth area 68 as a providable area of the service, and distributes the advertisement information to the user terminal devices 16 positioned in the third area 66 and the fourth area 68. In this way, the providable area may be derived based on the cooking time for providing the service, in addition to the scheduled route 59. With this, the service provider in the providing vehicle 10 can perform cooking during movement and can arrive at the order source after cooking is completed.
As can be seen above, paras 0021-0023, 0031, 0033-0034 and 0036 of figs. 2-4 mainly indicates the decision unit 44 (of server device 40 in fig. 2-3) decides advertisement information to be output to the user terminal device 16 such that the decision unit 44 distributes the advertisement information with priority to the user terminal device 16 (e.g., user smart phone) positioned near the scheduled route of the providing vehicle 10.  In other word, advertisement information is sent from the decision unit 44 (of server device 40) to the user terminal device 16 (e.g., user smart phone) for display when the user terminal device 16 is positioned near the scheduled route of the providing vehicle 10.  These paragraphs do not indicate the underlined features: {user terminal device 10 includes a controller programmed to control the display to display the determined advertisement information} as recited in the claim 7.  In other word, there is no controller programmed to control the display information in the terminal device 16.  As the result, for the purpose of examination and based on Applicant’s specification, the Examiner construes that in claim 7, the limitation “the terminal device including a controller programmed to control the display to display the determined advertisement information” means the same as “the terminal device including a controller programmed to display the determined advertisement information on the display”.  Appropriated correction is required.          
Dependent claims 8-11 are dependent of claim 7.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1, 4 and 6-11) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and “an idea “of itself”,  which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “an idea “of itself”.
Limitations 1-2 of acquire positional information or scheduled route information of a vehicle providing a service (limitation 1); and determine advertisement information to be output to the vehicle based on the acquired positional information or the scheduled route information of the providing vehicle (part of limitation 2) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and/or managing personal behavior or relationships or interactions between people (including following rules or instructions).     
In addition, Limitation 2 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind. For example, a human being can observing/evaluating the positional information or the scheduled route information of the providing vehicle in order to determine advertisement information to be output to the vehicle.   
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a advertisement output decision system, a processor, a vehicle including a display, a controller programed to control the display) to perform abstract limitations 1-2 mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., a advertisement output decision system, a processor, a vehicle including a display, a controller programed to control the display).  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not/they do not impose any meaningful limits on practicing the abstract idea.  Further, limitation 1 of {acquire positional information or scheduled route information of a vehicle providing a service} via “a processor” is merely gathering data/receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Next, limitations 3 and 4 of “display information” (limitation 3), and “a controller programed to control the display to display the determined advertisement information…….” (limitation 4) are merely displaying data/sending data/transmitting data which are considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a advertisement output decision system, a processor, a vehicle including a display, a controller programed to control the display) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional elements in claim 1 (i.e., a advertisement output decision system, a processor, a vehicle including a display, a controller programed to control the display) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is/they are not significantly more than the identified abstract idea. In other word, the additional elements “i.e., a advertisement output decision system, a processor, a vehicle including a display, a controller programed to control the display” is/are amounts no more than mere instructions to apply the judicial exception(s) of limitations/steps 1-2 mentioned above.  Further, limitation 1 of {acquire positional information or scheduled route information of a vehicle providing a service} via “a processor” is merely gathering data/receiving data, which is considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Next, limitations 3 and 4 of “display information” (limitation 3), and “a controller programed to control the display to display the determined advertisement information…….” (limitation 4) are merely displaying data/sending data/transmitting data which are considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  
Furthermore, when reevaluating the limitations 1, 3 and 4 above of acquire positional information or scheduled route information of a vehicle providing a service (limitation 1), and “display information” (limitation 3), and “a controller programed to control the display to display the determined advertisement information…….” (limitation 4) here in step 2B, these gathering data/receiving data and displaying data/transmitting data/sending data limitations are also well-understood, routine and conventional activities.  The use of generic computer to transmit data/display data and receive data through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.
In addition, “display information” (limitation 3), and “a controller programed to control the display to display the determined advertisement information…….” (limitation 4) are also well-understood, routine and conventional activities.  For example, these limitations are taught in at least: {Garden et al; (US 2020/007,0717 A1) in at least fig. 3 paras 0099-0104 especially paras 0103-0104 in context with paras 0088-0089, 0095-0096.  Also see example in fig. 4 especially paras 0109-0110, 0112-0113, 0121-0122}; {Yasui et al; (US 2020/0104881) in at least paras 0058, 0074-0075, fig. 10 paras 0102-0107 especially paras 0103- 0105}; {Park; (US 2018/0216958) in at least paras 0005, 0007, 0012, 0319-0325, claims 1-7}; and  {Iwasaki et al; (US 2020/0159251 A1) in at least para 1278}.    
  As just pointed above, evidences have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  For the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional limitations/additional elements do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per claims 6 and 7:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a method claim 6 and a system claim 7 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the system claim(s) 1.  The components (i.e., a terminal device, a processor, a controller programmed to control) described in independent claims 6 and 7 add nothing of substance to the underlying abstract idea.  This element are recited at a high level of generality and/or is recited as performing generic computer functions routinely used in computer applications/and or general link to technological environment; thus it is not significantly more than the identified abstract idea(s).  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  At best, the claims 6 and 7 are merely providing an environment to implement the abstract idea and only recite generic computing elements.  
Dependent claims 4 and 8-11 are merely add further details of the abstract steps/elements recited in claims 1 and 7 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Further, the components (i.e., the processor, a number of terminal devices described in dependent claims 4, 9 and 11 add nothing of substance to the underlying abstract idea.  These elements are recited at a high level of generality and/or is recited as performing generic computer functions (to implement the identified abstract idea(s)) routinely used in computer applications.  Therefore, dependent claims 4 and 8-11 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garg; (US 2019/0098268 A1), in view of Garden et al; (US 2020/0070717 A1):
6.	Independent claim 1:  Garg teaches an advertisement output decision system comprising: 
a processor {fig. 1 paras 0023 and fig. 7 paras 0033-0035 see processor 100 or advertisement management server 708} programmed to:
acquire positional information (e.g., vehicle location in para 0034-0035, 0023) or scheduled route information of a vehicle providing service (para 0003 in context with fig. 1 and 7) {At least fig. 7 paras 0033-0035 especially paras 0034-0035 in context with fig. 1 para 0023}, and
determine advertisement information to be output to a vehicle based on the acquired positional information (e.g., vehicle location in para 0034-0035, 0023) or the scheduled route information of the providing vehicle {At least fig. 7 paras 0033-0035 in context with fig. 1 para 0023}; and 
the vehicle (At least fig. 2 paras 0027-0028) including:
a display to display information {At least paras 0025, 0028, fig. 7 paras 0033, 0035} and
to display the determined advertisement information based on the acquired positional information or the scheduled route information of the vehicle {At least fig. 7 paras 0033, 0035 in context with paras 0025, 0028}
However, Garg does not explicitly teach the underlined features: “the vehicle including a controller programmed to control the display to display the determined advertisement information based on the acquired positional information or the scheduled route information of the vehicle”.
	Garden teaches the vehicle including a controller programmed (paras 0095, see on-board control system 150 to control the content presented via the displays 128a, 128b in context with fig. 3 paras 0099-0104 and paras 0088-0089, fig. 4 para 0121) to control the display (e.g., displays 128a, 128b in paras 0068, 0095, 0121) to display the determined advertisement information based on the acquired positional information (e.g., contextual information such as location of the vehicle in fig. 3 paras 0101-0103, 0095-0096) or the scheduled route information of the vehicle {At least fig. 3 paras 0099-0104 especially paras 0103-0104 in context with paras 0088-0089, 0095-0096.  Also see example in fig. 4 especially paras 0109-0110, 0112-0113, 0121-0122}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “the vehicle including a display to display information and to display the determined advertisement information based on the acquired positional information or the scheduled route information of the vehicle” of Garg to include “the vehicle including a controller programmed to control the display to display the determined advertisement information based on the acquired positional information or the scheduled route information of the vehicle”, taught by Garden.  One would be motivated to do this in order to increase the effectiveness of the contents/advertisement displays on a vehicle to the users.     
7.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over rejected under 35 U.S.C. 103(a) as being unpatentable over Garg; (US 2019/0098268 A1), in view of Garden et al; (US 2020/0070717 A1), and further in view of Ramanujam; (US 2015/0348112 A1): 
8.	Claim 4:  The combination of Garg and Garden teaches the claimed invention as in claim 1.   The combination further teaches wherein the processor is programmed enable an advertisement to be output to a display provided on an outside of the providing vehicle while the providing vehicle is moving along a scheduled route {Garg:  At least paras 05, 27-28, claims 2, 10}; and also {Garden: At least para 0068, 0180} 
	However, the combination does not explicitly teach the underlined features: “wherein the processor is programmed to sell an advertisement distribution right to be output to a display provided on an outside of the providing vehicle while the providing vehicle is moving along a scheduled route”. 
	Ramanujam teaches a general concept of a processor is programmed to sell an advertisement distribution right (e.g., via bidding/auction in paras 0023, 0027, 0061-0062, 0075-0076) to be output to a display on a providing vehicle while the providing vehicle is moving along a scheduled route {Ramanujam:  At least paras 0031, 0056 in context with paras 0023, 0027, 0061-0062, 0075-0076}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “wherein the processor is programmed enable an advertisement to be output to a display provided on an outside of the providing vehicle while the providing vehicle is moving along a scheduled route”, of the combination of Garg and Garden to include “a processor is programmed to sell an advertisement distribution right to be output to a display on a providing vehicle while the providing vehicle is moving along a scheduled route”, taught by Ramanujam.  One would be motivated to do this in order to enable a fairest way of selling advertisement distribution right to the advertisers for displaying their advertisements. 
9.	Claims 6-7, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over rejected under 35 U.S.C. 103(a) as being unpatentable over Bruecken; (US 7,305,350 B1), in view of Gholston; (US 2008/0040229 A1):
10.	Independent claim 6: Bruecken teaches an advertisement output decision method comprising:
a step of acquiring positional information or scheduled route information of a vehicle providing a service (step 1) {At least fig. 4 especially cl. 10 lines 13-56 especially steps 530 and 535}; and
a step determining advertisement information to be output to a display a terminal device (e.g., client device 110 in fig. 2 such as mobile phone 152, PDA 153…etc., and in fig. 4 cl. 8 lines 66-67 and cl. 9 lines 1-3, see devices associated with client 501) of a user (e.g., client 510 in fig. 4) for making an order for the service to be provided by the vehicle, the terminal  device being positioned in a providable area derived based on the positional information or the scheduled route information of the vehicle (step 2) (fig. 4 steps 530, 535, 540)  {At least fig. 4 especially cl. 10 lines 13-67, cl. 11 lines 1-67 through cl.12 lines 1-56}; 
a step of distribute the determined advertisement information to the terminal device positioned in the providable area (part of step 3) {At least fig. 4 especially step 540 in cl. 10 lines 57-67, cl. 11 lines 1-23, lines 42-49}; and
 a step of displaying, on the display of the terminal device (e.g., client device 110 in fig. 2 such as mobile phone 152, PDA 153…etc., and in fig. 4 cl. 8 lines 66-67 and cl. 9 lines 1-3, see devices associated with client 501), the determined advertisement information (step 4) {At least fig. 4 especially step 540 in cl. 10 lines 57-67, cl. 11 lines 1-23 and lines 42-49}.
However, Bruecken does not explicitly teach the underlined features: “a step of selling a right to distribute the determined advertisement information to the terminal device positioned in the providable area”.
	Gholston teaches a general concept of selling a right to distribute a determined advertisement information (e.g., coupon advertisement) to the terminal device (e.g., mobile device) positioned in a predetermined area {At least Abstract, fig. 4 especially paras 0072-0077, 0081, 0083 especially para 0076}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “a step of distribute the determined advertisement information to the terminal device positioned in the providable area” of Bruecken to include “selling a right to distribute a determined advertisement information to the terminal device positioned in a predetermined area”, taught by Gholston.  One would be motivated to do this in order to enable a fairest way of selling advertisement distribution right to the advertisers for displaying their advertisements. 
11.	Independent claim 7:   Bruecken teaches an advertisement output decision system comprising: 
a processor (e.g., a host 502 in fig. 4) programmed to    
acquiring positional information or scheduled route information of a vehicle providing a service (step 1) {At least fig. 4 especially cl. 10 lines 13-56 especially steps 530 and 535}; and
determining advertisement information to be output to a display a terminal device (e.g., client device 110 in fig. 2 such as mobile phone 152, PDA 153…etc., and in fig. 4 cl. 8 lines 66-67 and cl. 9 lines 1-3, see devices associated with client 501) of a user (e.g., client 510 in fig. 4) for making an order for the service to be provided by the vehicle, the terminal  device being positioned in a providable area derived based on the positional information or the scheduled route information of the vehicle (step 2) (fig. 4 steps 530, 535, 540)  {At least fig. 4 especially cl. 10 lines 13-67, cl. 11 lines 1-67 through cl.12 lines 1-56}; 
distribute the determined advertisement information to the terminal device positioned in the providable area (part of step 3) {At least fig. 4 especially step 540 in cl. 10 lines 57-67, cl. 11 lines 1-23, lines 42-49}; and
the terminal device (e.g., client device 110 in fig. 2 such as mobile phone 152, PDA 153…etc., and in fig. 4 cl. 8 lines 66-67 and cl. 9 lines 1-14, see devices associated with client 501) including: 
a display {At least fig. 4 cl. 8 lines 66-67 and cl. 9 lines 1-14, see devices associated with client 501}
a controller programmed to display the determined advertisement information on the display (see 112 second rejection above for details) {At least fig. 4 especially step 540 in cl. 10 lines 57-67, cl. 11 lines 1-23 and lines 42-49}.
However, Bruecken does not explicitly teach the underlined features: “a step of selling a right to distribute the determined advertisement information to the terminal device positioned in the providable area”.
	Gholston teaches a general concept of selling a right to distribute a determined advertisement information (e.g., coupon advertisement) to the terminal device (e.g., mobile device) positioned in a predetermined area {At least Abstract, fig. 4 especially paras 0072-0077, 0081, 0083 especially para 0076}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “distribute the determined advertisement information to the terminal device positioned in the providable area” of Bruecken to include “selling a right to distribute a determined advertisement information to the terminal device positioned in a predetermined area”, taught by Gholston.  One would be motivated to do this in order to enable a fairest way of selling advertisement distribution right to the advertisers for displaying their advertisements. 
12.	Claim 9:  The combination of Bruecken and Gholston teaches the claimed invention as in claim 7.  The combination further teaches wherein a number of terminal devices of users to which the advertisement is displayed, an advertisement distribution time (fig. 4 paras 0069-0071), or an advertisement distribution area (fig. 4 paras 0069-0071) is set in the right to distribute the advertisement information {Gholston:  Fig. 4 especially paras 0069-0071}.
13.	Claim 11:  The combination of Bruecken and Gholston teaches the claimed invention as in claim 7.  The combination further teaches wherein the processor is programmed to sell the advertisement distribution right in an auction form {At least Abstract, fig. 4 especially paras 0069-0077, 0081, 0083 especially para 0076}.
14.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over rejected under 35 U.S.C. 103(a) as being unpatentable over Bruecken; (US 7,305,350 B1), in view of Gholston; (US 2008/0040229 A1), and further in view of Garden et al; (US 2020/0070717 A1):
15.	Claim 8:  The combination of Bruecken and Gholston teaches the claimed invention as in claim 7.  The combination does not explicitly teach the underlined features: “wherein the providable area is determined based on a preparation time of the service”.
	Garden teaches wherein the providable area is determined based on a preparation time of the service {At least paras 0091, 0272,  0293-0294, 0275, 0278, 0285-0286, 0293}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “the providable area” of the combination of Bruecken and Gholston to include “wherein the providable area is determined based on a preparation time of the service”, taught by Garden.  One would be motivated to do this in order to ensure that the foods are ready at the determined providable area/ delivery area.  This in turn would reducing the delivery time and/or reducing the waiting time of the users that order the food.  
16.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over rejected under 35 U.S.C. 103(a) as being unpatentable over Bruecken; (US 7,305,350 B1), in view of Gholston; (US 2008/0040229 A1), and further in view of Pandey et al; (US 2013/0346217 A1):
17.	Claim 10:  The combination of Bruecken and Gholston teaches the claimed invention as in claim 7.  The combination does not explicitly teach the underlined features “wherein a price of the right to distribute the advertisement information is set based on a number of potential customers for an area”.
	Pandey teaches a general concept of wherein a price of the right to distribute the advertisement information is set based on a number of potential customers for an area {At least para 0016}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “selling a right to distribute a determined advertisement information….” of the combination of Bruecken and Gholston especially Gholston to include “wherein a price of the right to distribute the advertisement information is set based on a number of potential customers for an area”, taught by Pandey.  One would be motivated to do this in order to provider a real time revenue models {Pandey:  para 0016}, which in turn would enable the advertisers to be charged more fairly and more accurately for advertising their products to the users.    
Prior Art that is pertinent to Applicant’s disclosure
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lamont; (US 2016/0148269 A1), Khoury; (US 2017/0255966 A1), Barfield et al; (US 2015/0254719 A1), Barnes et al; (US 2012/0089470) and Yu et al; (2015/0006005 A1), wherein teaches determining location and route information of a moving vehicle for displaying advertisements.  Also, see additional art cited in PTO-892.     
Response to Arguments
19.	Claim Interpretation under 35 U.S.C. 112(f) for claims 1-5 has been withdrawn since Applicant has amended the claims 1 and 4 and canceled claims 2-3 and 5.    
Regarding 103, Applicant’s arguments regarding 103 have been fully considered but are moot in view of a new ground rejection.  For claim 1, see new references Garg; (US 2019/0098268 A1), and Garden et al; (US 2020/0070717 A1).  For claims 6 and 7, see new references Bruecken; (US 7,305,350 B1), and Gholston; (US 2008/0040229 A1).
 	Further, please note of the new 112 second (112a) rejection above for claims 7-11.
In addition, Applicant’s arguments regarding 101 have been fully considered but are not persuasive. 
20.	Responding back to Applicant’s regarding 101 rejection on pages 5-7 of the Applicant’s responses:  
	On pages 5-6, Applicant argued: “The independent claims are not directed to an abstract idea, and even if the claims are directed to an abstract idea, the claims recite significantly more under the second step of the Alice analysis.  Independent claim 1 is clearly not directed to a method of organizing human activity and a mental process. As amended, independent claim 1 is directed to a system that includes a processor (e.g., server) that acquires location and route data of a vehicle, and a vehicle itself. The claim is clearly not directed to abstract concepts, and instead is directed to the real hardware/structure of a vehicle that includes a controller and a display, and a processor/server.  The claimed features are integral to the structure and hardware of the system to use location information of the vehicle to control the display of the vehicle to display the information. Clearly, these features are beyond mere methods of organizing human activity or mental processes. Thus, the independent claims are patent eligible because the independent claims merely partially involve the use of an abstract idea (i.e., method of organizing human activity and/or mental processes) without being directed to the abstract idea itself.”.
	The Office’s response:  However, The Office respectively submit again that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above.  
	Further, what Applicant is referring to {e.g., acquires location and route data of a vehicle) is again abstract idea.  Also, the additional elements (e.g., a processor, a vehicle including a display, a controller programed to control the display) is/are again recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications to perform/apply the identified abstract idea(s); thus it is/they are not significantly more than the identified abstract idea.  
Next, the additional limitations of “a display to display information” and “a controller programmed to control the display to display the determined advertisement….” are merely displaying data via a display/the display and a controller programed, which are considered as insignificantly extra solution in step 2A prong II; thus are not significantly more than the identified abstract idea.  Also, the vehicle including “a display to display information”, and “a controller programed to control the display to display the determined advertisement information…….” are also well-understood, routine and conventional activities considered as well-understood, routine and conventional activities under step 2B as pointed out under 101 rejection above.  Again, these limitations are taught in at least: {Garden et al; (US 2020/007,0717 A1) in at least fig. 3 paras 0099-0104 especially paras 0103-0104 in context with paras 0088-0089, 0095-0096.  Also see example in fig. 4 especially paras 0109-0110, 0112-0113, 0121-0122}; {Yasui et al; (US 2020/0104881) in at least paras 0058, 0074-0075, fig. 10 paras 0102-0107 especially paras 0103- 0105}; {Park; (US 2018/0216958) in at least paras 0005, 0007, 0012, 0319-0325, claims 1-7}; and  {Iwasaki et al; (US 2020/0159251 A1) in at least para 1278}. 
  As just pointed above, evidences have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  For the above mentioned reasons, viewed as a whole, even in combination, again the above steps/additional limitations/additional elements do not integrate the identified abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).  Further, the above steps/additional limitations/additional elements do not amount to significantly more because in combination, they merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
For the mentioned reasons above, the Office respectfully disagrees with the Applicant’s assertion that “The independent claims are not directed to an abstract idea, and even if the claims are directed to an abstract idea, the claims recite significantly more under the second step of the Alice analysis”.  
	On page 6, Applicant further argued: “Even if the claims are determined to be directed to one of the Guidance’'s groupings, which they are not, under Prong 2 of the USPTO's Step 2A, the Guidance indicates that the analysis should determine whether "the claim as a whole integrates the recited judicial exception into a practical application of that exception." One example given by the Guidance is an improvement to a technical field. When viewed as a whole, the independent claims provide for an improved system that operates with a vehicle and a processor (e.g., server) to determine location-specific information and control the display of the vehicle (or a
terminal device) to display the location-specific information. The claimed system acquires positional information or scheduled route information of a vehicle providing a service, and determines information to be output to the vehicle based on the acquired positional information (or the scheduled route). The vehicle then controls a display of the vehicle to display the determined information based on the acquired positional information or the scheduled route information of the vehicle. The claimed features improve vehicle technology by providing an improved system that implements the hardware defined in the claim language to determine and display location- specific information that is related to the vehicle's location or route.”
	The Office’s response:  However, the Office respectfully submits that Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 1, the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; Adding insignificant extra-solution activity to the judicial; and Generally linking the use of the judicial exception to a particular technological environment or field of use.  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Further, what Applicant are referring to {e.g., acquires positional information or scheduled route information of a vehicle providing a service, and determines information to be output to the vehicle based on the acquired positional information (or the scheduled route)….., determine and display location- specific information that is related to the vehicle's location or route } are abstract idea but not an “improve vehicle technology” as asserted by the Applicant.    
Next, what Applicant further is referring to {e.g., The vehicle then controls a display of the vehicle to display the determined information based on the acquired positional information or the scheduled route information of the vehicle) are merely displaying data, which are considered as insignificantly extra solution in step 2A prong II; thus is not significantly more than the identified abstract idea.  Also, the vehicle including “a display to display information”, and “a controller programed to control the display to display the determined advertisement information…….” are also well-understood, routine and conventional activities  considered as well-understood, routine and conventional activities under step 2B as pointed out under 101 rejection above.  Again, these limitations are taught in at least: {Garden et al; (US 2020/007,0717 A1) in at least fig. 3 paras 0099-0104 especially paras 0103-0104 in context with paras 0088-0089, 0095-0096.  Also see example in fig. 4 especially paras 0109-0110, 0112-0113, 0121-0122}; {Yasui et al; (US 2020/0104881) in at least paras 0058, 0074-0075, fig. 10 paras 0102-0107 especially paras 0103- 0105}; {Park; (US 2018/0216958) in at least paras 0005, 0007, 0012, 0319-0325, claims 1-7}; and  {Iwasaki et al; (US 2020/0159251 A1) in at least para 1278}. 
  As just pointed above, evidences have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  For the above mentioned reasons, viewed as a whole, even in combination, again the above steps/additional limitations/additional elements do not integrate the identified abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).  Further, the above steps/additional limitations/additional elements do not amount to significantly more because in combination, they merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
	On pages 6-7, Applicant argued: “Example 42 of the USPTO's Patent Eligibility Guidelines (PEG) supports the patent eligibility of the claims. In particular, Example 42 supports that the claimed use of position data of a vehicle (or terminal device), which are then integrated into generating and displaying the information. The claimed features provide clear benefits and improvements to a technology/technical field that integrate the features into a practical application of the alleged abstract ideas, as discussed above. The improvements to the technology clearly illustrate that the claims as a whole integrate the alleged recited judicial exception into a practical application of that exception. These improvements are clearly captured by the scope of the claims. Thus, under the Guidance, the independent claims are patent eligible.”
	The Office’s response:  However, the Office respectively submits that in Example 42, the claim 1 as a combination as a whole integrates the identified abstract idea into a practical application because the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information (converted in to standardized format) that was input by a user in a non-standardized form to a standardized format (any format), automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).   Compared Example 42 with the claimed invention, the claim invention is merely collecting information, evaluating/analyzing information, and displaying information via a generic computer (e.g., a processor) without any specific improvement over prior art systems in a way like Example 42 does.  Therefore, the Office respectfully disagrees with the Applicant’s assertion that the claimed invention is similar with Example 42.  
	 Further, as pointed out above, again the claimed invention does not integrate the identified abstract idea(s) into a practical application because it does not impose any meaningful limits on practicing the identified abstract idea(s).  Therefore, the Office respectfully disagrees with the Applicant’s assertion that “under the Guidance, the independent claims are patent eligible”.  
For the mentioned above reasons, rejections under 35 U.S.C. 101 for independent claim 1 6 and 7 still remain and/or given.  Dependent claims 4 and 8-11 are dependent of their base claims 1 and 7. Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain and/or given.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-4585.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681